       Case 2:21-cv-01438-JCZ-KWR Document 1 Filed 07/29/21 Page 1 of 10




     ______________________________________________________________

                   UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF LOUISIANA
     ______________________________________________________________

EQHEALTH ADVISEWELL, INC.                                  CIVIL ACTION NO.
FORMERLY KNOWN AS
EQHEALTH SOLUTIONS, INC.                                   SECTION

V.                                                         JUDGE:

HOMELAND INSURANCE COMPANY               MAG. JUDGE
OF NEW YORK
   ____________________________________________________________

                    COMPLAINT FOR DAMAGES
__________________________________________________________________

       NOW INTO COURT, through undersigned counsel, comes eQHealth AdviseWell, Inc.,

formerly known as eQHealth Solutions, Inc. (“eQHealth”), and for Complaint against

Homeland Insurance Company of New York (“Homeland”), with respect, avers as follows:

                                               1.

       At all times pertinent hereto, eQHealth was a corporation existing by virtue of the laws

of the State of Louisiana, responsible for conducting utilization management for Medicaid

Services for the State of Florida as its Quality Improvement Organization.

                                               2.

      Homeland is a corporation organized and existing under the laws of New York, with its

principal place of business in Plymouth, Minnesota.

                                               3.



                                         Page 1 of 10
      Case 2:21-cv-01438-JCZ-KWR Document 1 Filed 07/29/21 Page 2 of 10




       Venue is appropriate in this district pursuant to 28 U.S.C. 1391(d) because Homeland is a

corporation doing business within the state of Louisiana.

                                                 4.

       At all times pertinent herein, a policy of liability insurance issued by Homeland to

eQHealth was in place, being Managed Care Organizations Errors and Omissions Liability

Policy No. MCR-10591-19 (“the policy”), which policy had a coverage period from January 16,

2019, to January 16, 2020.

                                                 5.

       The policy is a “claims made” policy under which Homeland’s obligation to defend and

cover is triggered by written report of a claim covered by the policy.

                                                 6.

       The liabilities covered by the policy included coverage for an act, error, or omission, or

series of acts, errors, or omissions, committed or allegedly committed by or in its behalf in the

performance of “Managed Care Activity”.

                                                 7.

       As part of its contract with the state of Florida, eQHealth was responsible for processing

prior authorization requests, including out-of-state prior authorization requests, for certain of

Florida’s Medicaid services. In doing so, dealt with Florida’s Agency for Health Care

Administration (“AHCA”).

                                                 8.

       Pursuant to an endorsement, AHCA was covered by the policy as an additional insured.




                                          Page 2 of 10
      Case 2:21-cv-01438-JCZ-KWR Document 1 Filed 07/29/21 Page 3 of 10




                                                9.

       The liabilities covered by the policy included coverage for eQHealth’s errors and

omissions committed in authorizing out-of-state prior authorization requests for certain

Medicaid services provided by Florida.

                                                10.

       On or about August 3, 2018, B.N., a resident of the state of Florida, was admitted on an

emergency basis into Brookhaven Hospital (“Brookhaven”), a licensed psychiatric hospital

located in Tulsa, Oklahoma.

                                                11.

       B.N. was a 39-year-old Florida resident who is, or previously had been, or had been

thought to be a Qualified Medicare Beneficiary (“QMB”) and/or enrolled in the Florida

Medicaid Medically Needy program.

                                                12.

       On or about August 17, 2018, a prior authorization request was approved by eQHealth

for B.N. to receive 180 days of inpatient services at Brookhaven to be paid by Florida Medicaid

at a rate of $1,250.00 per day.

                                                13.

       On or about January 16, 2019, a continued stay authorization request was submitted by

Brookhaven to eQHealth requesting 180 additional days of inpatient services for B.N.

                                                14.

       Because eQHealth determined that B.N. no longer met the medical necessity criteria for

the level of neurological rehabilitation provided by Brookhaven, it denied Brookhaven’s request

for 180 additional days of inpatient services for B.N.

                                          Page 3 of 10
      Case 2:21-cv-01438-JCZ-KWR Document 1 Filed 07/29/21 Page 4 of 10




                                                15.

       Despite the foregoing, eQHealth approved an additional 30 days of inpatient services to

B.N. at Brookhaven so that the transition of B.N.’s care to Florida could be accomplished.

                                                16.

       B.N. requested a Fair Hearing1 regarding the denial of the 150 additional days of

inpatient care sought by Brookhaven in its continued stay authorization request.

                                                17.

       On or about May 29, 2019, a final order upholding the denial of the additional inpatient

services B.N. requested was entered.

                                                18.

       On or about July 2, 2019, B.N. was discharged from Brookhaven and transported to the

State of Florida.

                                                19.

       Brookhaven claimed the amount of $275,025.15 from AHCA for uncompensated

amounts related to B.N.’s care.

                                                20.

       AHCA refused Brookhaven’s demand on the ground that eQHealth’s prior authorization

approval for Medicaid services to B.N. was in error because B. N. was in fact not covered by

Medicaid.

                                                21.

    In addition, AHCA contended that eQHealth erred by authorizing the wrong services for


1
  A Fair Hearing is a proceeding before an administrative law judge in which a party aggrieved by an
allegedly incorrect decision concerning Medicaid services may seek relief from the decision.
                                          Page 4 of 10
      Case 2:21-cv-01438-JCZ-KWR Document 1 Filed 07/29/21 Page 5 of 10




B.N. at Brookhaven because such services were readily available in Florida.

                                                22.

       The errors committed by eQHealth in not determining whether B. N. was covered by

Medicaid and/or by authorizing services which were readily available in Florida constituted

covered errors and/or omissions in eQHealth’s “Managed Care Activity” covered by

Homeland’s policy.

                                                23.

       On May 7, 2019, eQHealth verbally reported the claim to Homeland.

                                                24.

       On or about June 17, 2019, Homeland was forwarded a copy of an email from Ms. Liz

Willson, eQHealth’s Chief of Staff, to Christine Gatlin in which Ms. Gatlin was instructed to

“formally file an E & O claim.”

                                                25.

       Attached to the email was a letter from Gary Jones, an attorney who represented

Brookhaven, dated June 10, 2019, in which he refers to a determination made by Dr. Kathy

Goldberg, eQHealth’s Medical Director, refusing to extend B.N.’s medical care at Brookhaven

for an additional 30 days because the services he needed were readily available in Florida.

                                                26.

       Mr. Jones states in the letter furnished to Homeland that Florida Medicaid, i.e., AHCA,

and Dr. Goldberg “…are responsible for locating an organization within the state that is ready

and willing to admit [B. N.] and provide the services he needs and are also responsible for the

cost of transporting [B. N.] to his new provider.” Dr. Goldberg is said by Mr. Jones to be

eQHealth’s Medical Director.

                                          Page 5 of 10
       Case 2:21-cv-01438-JCZ-KWR Document 1 Filed 07/29/21 Page 6 of 10




                                                  27.

       In addition to demanding that Dr. Goldberg arrange for and pay for B.N.’s

transportation and care in Florida, the letter from Mr. Jones also demanded payment be made to

Brookhaven for the services it rendered pursuant to the authorization issued by.

                                                  28.

       Homeland acknowledged receipt of the letter from Mr. Jones on June 21, 2019.

                                                  29.

       The letter from Mr. Jones was a written “claim” triggering Homeland’s duty to defend

and cover eQHealth because his demands on Dr. Goldberg were a “… written demand

(including a written demand in electronic form) from any person, or entity seeking money or

services or civil, injunctive, or administrative relief from you.”

                                                  30.

       Despite the written demand made by Mr. Jones that Dr. Goldberg take specific actions

and arrange for services for B.N., Homeland spuriously and in bad faith took the following

position in correspondence to eQHealth dated June 21, 2019:

           “The information we received in relation to this matter does not include a
           written demand seeking money or services or civil, injunctive, or
           administrative relief from you or otherwise indicate that a Claim has been
           made against any of you. Because there is no Claim, no coverage is triggered.”

                                                  31.

       In subsequent correspondence to eQHealth dated February 3, 2020, Homeland referred

to internal notes made by Mr. Clyde Haig, a Homeland claims handler, following a telephone

conversation that took place between him and eQHealth’s Christine Gatlin and Dennis Hardy on

May 7, 2019, before Homeland received the correspondence from Mr. Jones, to support its assertion

that no ‘claim’ under the policy had been reported.
                                           Page 6 of 10
      Case 2:21-cv-01438-JCZ-KWR Document 1 Filed 07/29/21 Page 7 of 10




                                                 32.

       Homeland’s internal notes describe its understanding of the import of the May 7, 2019,

conversation between Homeland’s Clyde Haig and eQHealth’s representatives as follows:

          “AHCA asked to pay the bill for B.N.’s stay at Brookhaven, although had
          not seen the bill and thought that it was generally being asked to be financially
          responsible for the treatment of the patient; and as of 5/7/19, B.N. was still
          at Brookhaven.”

                                                 33.

       Rather than admit that it was aware of AHCA’s specific demands as early as May 7, 2019,

or that its receipt of the Jones letter was a coverage-triggering event, Homeland has in bad faith

contended that eQHealth merely reported a potential claim, which it argues is ineffective to

trigger coverage.

                                                 34.

       In addition to the foregoing, coverage for eQHealth was triggered by Mr. Jones’s letter

of June 10, 2019, because it clearly and distinctly set forth coverage-triggering claims against

AHCA, an additional insured under Homeland’s policy.

                                                 35.

       Specifically, the endorsement adding AHCA to the policy as an additional insured

modifies the definition of the word “you” to include AHCA with respect to any claim for any

error or omission allegedly committed by eQHealth.

                                                 36.

       The purpose of the additional insured endorsement is to protect AHCA from any of

eQHealth’s errors and omissions that might result in AHCA’s liability.

                                                 37.


                                           Page 7 of 10
      Case 2:21-cv-01438-JCZ-KWR Document 1 Filed 07/29/21 Page 8 of 10




       The reporting requirements of the policy obligate “you” to provide written notice of a

claim, which is defined as any written demand from any person or entity seeking money or

services or civil, injunctive, or administrative relief from “you”.

                                                 38.

       Because both AHCA and eQHealth are insureds under the policy, i.e., “you”, the

coverage-triggering June 10, 2019, letter from Mr. Jones that constituted notice as to AHCA

was also coverage-triggering notice as to eQHealth.

                                                 39.

       In addition, the June 10, 2019, letter from Mr. Jones constituted a written notice of a

“related claim” as defined by the policy that also triggered eQHealth’s right to defense and

coverage from Homeland.

                                                 40.

       Because of Homeland’s refusal to acknowledge its duties to cover and defend eQHealth

and because it was aware that it made errors and omission in the management of B. N.’s care,

eQHealth agreed on or about August 28, 2019, to pay the sum of $262,500.00 to settle

Brookhaven’s claims and obtain releases for itself and for AHCA.

                                                 41.

       In addition to the settlement in the sum of $262,500.00, eQHealth incurred the sum of

$35,258.00 in defending itself from the claim. Moreover, it has incurred additional ongoing

attorney’s fees and expenses in pursuing Homeland for its wrongful denial of defense and

coverage.

                                                 42.




                                           Page 8 of 10
      Case 2:21-cv-01438-JCZ-KWR Document 1 Filed 07/29/21 Page 9 of 10




        Despite being advised that the law forbids an insurer from relying on a policy’s

requirement that an insured obtain consent for a proposed settlement when the insurer has

improperly denied coverage, Homeland has dealt with eQHealth in bad faith by denying

coverage on the spurious argument that the settlement was unauthorized by Homeland.

                                                 43.

       Having been abandoned in bad faith by Homeland, eQHealth had no choice but to seek

the best compromise it could make.

                                                 44.

       Homeland’s actions violated LSA-R.S. 22:1973 and /or LSA-R.S. 22:1892, the Louisiana

“bad faith” statutes, entitling eQHealth to all damages and penalties provided by those laws. In

the alternative, Homeland’s actions violated Florida Statute 624.155(1), entitling to all remedies

afforded by Florida law.

                                                 45.

       Plaintiff requests trial by jury.

       WHEREFORE, after due proceedings be had, eQHealth AdviseWell, Inc. , formerly

known as eQHealth Solutions, Inc., prays for judgment against Homeland Insurance Company

of New York in the full and true sum of $262,500.00, as well as attorney’s fees in the sum of

$35,258.00, all attorney’s fees necessary to prosecute this action, prejudgment interest, all costs

and expenses incurred in pursuing this matter, as well as all penalties allowed by LSA-R.S.

22:1973 and /or LSA-R.S. 22:1892 or, alternatively, Florida Statute 624.155(1), and for all such

other and further relief as law and justice may require.



                      SIGNATURE BLOCK ON FOLLOWING PAGE

                                           Page 9 of 10
Case 2:21-cv-01438-JCZ-KWR Document 1 Filed 07/29/21 Page 10 of 10




                              Respectfully Submitted,




                              /s/Randall L. Kleinman____
                              RANDALL L. KLEINMAN (7445)
                              Law Offices of Randall L. Kleinman, LLC
                              1100 Poydras Street, Suite 2005
                              New Orleans, Louisiana 70163
                              Telephone: (504) 539-7100
                              Facsimile: (504) 539-7101
                              Counsel for plaintiff




                          Page 10 of 10
